FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSÉ PARRA; GONZALO ESTRADA,            
and AURELIA MARTINEZ,                         No. 06-16038
               Plaintiffs-Appellants,
                 v.                            D.C. No.
                                            CV-02-00591-RCB
BASHAS’, INC.,                                 OPINION
               Defendant-Appellee.
                                        
       Appeal from the United States District Court
                for the District of Arizona
      Robert C. Broomfield, District Judge, Presiding

                   Argued and Submitted
         April 17, 2008—San Francisco, California

                     Filed July 29, 2008

      Before: Procter Hug, Jr., Mary M. Schroeder, and
           Consuelo M. Callahan, Circuit Judges.

                   Opinion by Judge Hug




                             9633
9636                 PARRA v. BASHAS’, INC.


                          COUNSEL

Jocelyn D. Larkin, The Impact Fund, Berkeley, California,
and Elizabeth A. Lawrence, Davis, Cowell & Bowe, LLP, San
Francisco, California, for the appellants.

Stephanie J. Quincy, Sherman & Howard L.L.C., Phoenix,
Arizona, for the appellee.


                          OPINION

HUG, Circuit Judge:

   Plaintiffs, current and former Hispanic employees of
Bashas’, Inc., filed this class action alleging that they had
been discriminated against based upon their national origin in
violation of Title VII of the 1964 Civil Rights Act as amended
(“Title VII”), 42 U.S.C. § 2000e et seq., and 42 U.S.C.
§ 1981. Plaintiffs allege that defendant discriminated against
them in pay and working conditions based on their national
origin. The district court certified the proposed class as to the
working conditions claim, but denied certification of the pro-
posed class regarding the pay discrimination claim based
upon a finding of lack of commonality within the class. Plain-
tiffs filed a motion for the district court to reconsider its
motion and, in the alternative, they offered to redefine the pay
discrimination class. Those motions were denied. The Plain-
tiffs appeal the court’s decision to deny certification of the
class alleging pay discrimination. We have jurisdiction over
this appeal under 28 U.S.C. § 1292 because we granted Plain-
tiffs’ request to file this appeal pursuant to Fed. R. Civ. P.
23(f). We reverse the district court concluding that it abused
                    PARRA v. BASHAS’, INC.                 9637
its discretion in failing to find commonality in the Plaintiffs’
original class definition for the discriminatory pay claim.

                               I.

   Bashas’, Inc. owns and operates 150 grocery stores under
three trade names: Bashas’, A.J.’s Fine Foods (“A.J.’s”) and
Food City. Bashas’, Inc. acquired A.J.’s and Food City stores
through a series of acquisitions and brought them under the
umbrella of Bashas’, Inc. while retaining the three trade
names. Although Bashas’, Inc. owns all of these stores, the
demographics of the patrons and employees at the three trade
name stores vary significantly. In particular, the employees of
the 58 Food City stores are predominantly Hispanic, while
Bashas’ and A.J.’s have a much smaller number of Hispanic
employees. During the time period relevant to this appeal,
Hispanic workers at Bashas’ and A.J.’s comprised around
15% of the workforce. At Food City, however, Hispanic
employees routinely constituted approximately 75% of the
workforce.

   Although the stores operate under different trade names and
serve different clientele, the job requirements for the employ-
ees at the stores are practically indistinguishable. Regardless
of these similarities, the wages for similar jobs at the three
brand named stores differed until around 2003 when the pay
scales were equalized through a phased pay-merger program.
The plaintiffs produced evidence that according to these pay
scales, the hourly pay disparities for comparable jobs at the
three brand named stores ranged from $0.15 per hour to $2.94
per hour. These hourly disparities translate to annual salary
differences of around $300 per year to almost $6,000 per year.
These pay disparities resulted in the predominantly Hispanic
Food City employees receiving less pay than their counter-
parts in the Bashas’ or A.J.’s stores.

   Plaintiffs brought this case to address their concerns about
the disparate pay and working conditions among the three
9638                  PARRA v. BASHAS’, INC.
brand named stores. After initially filing the complaint, the
Plaintiffs sought to certify a class of employees consisting of:

     All Hispanic workers employed by defendant in an
     hourly position at any Food City retail store since
     April 4, 1998, who have been or may be subject to
     the challenged pay policies and practices and dispa-
     rate working conditions.

In its initial class certification order, the district court certified
the class as to the disparate working conditions claim. How-
ever, the district court found that the Plaintiffs could not
establish the commonality requirement for the disparate pay
claim and denied their request for class certification of this
claim.

   The Plaintiffs then filed a motion asking for reconsideration
and, alternatively, to redefine the class. However, the district
court denied both the motion for reconsideration and the
motion to redefine the class because the court saw “no real
difference” between the newly proposed class and the original
class. The proposed newly defined class was:

     All Hispanic workers employed by defendant in an
     hourly position at any Food City retail store since
     April 4, 1998, who were subject to defendant’s pol-
     icy of using lower pay schedules for Food City
     workers than for workers in comparable position in
     Bashas’ and A.J.’s Find Food stores. The class
     excludes any Hispanic Food City employee who
     was, at all times during his or her employment, paid
     a rate that was the same as the rate for the equivalent
     position in Bashas’ and A.J.’s Find Food stores.

We granted Plaintiffs’ request to file this appeal pursuant to
Fed. R. Civ. P. 23(f) to review the district court’s decision.
                         PARRA v. BASHAS’, INC.                         9639
                                     II.

   We review a district court’s order on class certification for
an abuse of discretion. Molski v. Gleich, 318 F.3d 937, 946
(9th Cir. 2003). We limit our review to whether the district
court correctly selected and applied Rule 23’s criteria. An
abuse of discretion occurs when the district court, “in making
a discretionary ruling, relies upon an improper factor, omits
consideration of a factor entitled to substantial weight, or
mulls the correct mix of factors but makes a clear error of
judgment in assaying them.” Waste Mgmt. Holdings, Inc. v.
Mowbray, 208 F.3d 288, 295 (1st Cir. 2000).

                                    III.

   [1] The requirements for establishing a class action are set
forth in Fed. R. Civ. P. 23, which provides:

      (a) prerequisites. One or more members of the class
      may sue or be sued as representative parties on
      behalf of all members only if: (1) the class is so
      numerous that joinder of all members is impractica-
      ble; (2) there are questions of law or facts common
      to the class; (3) the claims or defenses of the repre-
      sentative parties are typical of the claims or defenses
      of the class; and (4) the representative parties will
      fairly and adequately protect the interests of the class.1

   In this case, we review only the district court’s order find-
ing that the Plaintiffs failed to establish commonality among
the proposed class members for their pay discrimination claim.2
  1
     Rule 23(b) provides three additional requirements for bringing a class
action, one of which must be met in order to bring the action. We do not
discuss the other requirements of Rule 23(b) because the district court
ruled that the class certification was based on failure to meet the common-
ality requirements of Rule 23(a)(2).
   2
     We review only the commonality finding because the district court
stopped analyzing the Plaintiffs’ class certification request for the discrim-
inatory pay after finding commonality lacking.
9640                PARRA v. BASHAS’, INC.
To establish commonality, “[t]he existence of shared legal
issues with divergent factual predicates is sufficient, as is a
common core of salient facts coupled with disparate legal
remedies.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019
(9th Cir. 1998); Staton v. Boeing Co., 327 F.3d 938, 953 (9th
Cir. 2003).

   [2] In Staton v. Boeing Co., we upheld a district court’s
finding of commonality for a very broad class. 327 F.3d 938
at 956. The Staton class consisted of over 15,000 African-
American salaried and hourly employees who alleged
company-wide discriminatory practices. Id. at 953. Although
the class consisted of salaried and hourly employees in differ-
ent positions as well as employees from companies Boeing
recently acquired, we upheld the district court’s finding that
commonality existed because the class suffered under
“company-wide discriminatory practices.” Id. We reiterated
our holding in Hanlon that “[t]he existence of shared legal
issues with divergent factual predicates is sufficient, as is a
common core of salient facts coupled with disparate legal
remedies within the class.” Id. (quoting Hanlon, 150 F.3d at
1019). The class in Staton illustrates that a proposed class can
consist of members with widely differing experiences as they
relate to the case but seek a common remedy for a common
policy of discrimination.

   Our decision in Hanlon also highlights the nature of the
requirements to find commonality. 150 F.3d at 1019-20. We
noted that Rule 23(a)(2) has been construed permissively and
not all questions of fact and law need to be common to satisfy
this rule. Id. at 1019. We again described how commonality
can be met even though members of a class have different
methods of compensation. Id. at 1020. In Hanlon, as well as
in Staton, we illustrated the flexible standard for commonal-
ity. Where the circumstances of each particular class member
                        PARRA v. BASHAS’, INC.                      9641
vary but retain a common core of factual or legal issues with
the rest of the class, commonality exists.3

   [3] Here, the district court found past pay disparities for
similar jobs at Bashas’, Inc.’s three brand named stores. In its
original order, the district court thoroughly analyzed the evi-
dence proffered by both parties and noted three significant
conclusions conceded by Bashas’, Inc.:

      (1) Food City Stores have a higher percentage of
      Hispanic employees compared to Bashas’ or A.J.’s
      stores, (2) the pay scales at Bashas’ and A.J.’s stores
      were higher than those at Food City during the
      period 1998-2000, and (3) Hispanic employee hourly
      rates were lower in similar jobs.

However, the district court then found these concessions and
Plaintiffs’ other evidence were insufficient to establish com-
monality among all class members because Bashas’, Inc. has
now merged its pay scales. Finding the pay disparities no lon-
ger existed at the time the order was written, the district court
only looked at the current pay scales. In doing so, the district
court failed to consider the evidence of past pay disparities
and discrimination common to the Hispanic workers at Food
City.

   [4] The district court here abused its discretion by basing
its decision that the proposed class lacked commonality on the
fact that the pay scales were equalized at the time of its order.
Regardless of whether the pay scales are now equalized,
Plaintiffs allege past pay discrimination occurred. The Plain-
tiffs claim damages from the effects of past discriminatory
  3
   Although this circuit has, up to now, never reversed a district court
finding that commonality was lacking in an employment suit, other cir-
cuits have. See, e.g., Forbush v. J.C. Penny Co., 994 F.2d 1101, 1106 (5th
Cir. 1993); Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1557 (11th Cir.
1986); Paxton v. Union Nat’l Bank, 688 F.2d 552, 561 (8th Cir. 1982).
9642                 PARRA v. BASHAS’, INC.
pay scales, and if they prevail on their claims, they are enti-
tled to damages.

   [5] Similar to the certified classes in our cases previously
described, the Plaintiffs here establish commonality even
though their individual factual situations differ because they
all seek a common legal remedy for a common wrong. Plain-
tiffs here not only presented evidence of discriminatory pay
scales, but also provided statistical and anecdotal evidence of
discrimination by Bashas’, Inc. These pay scales were com-
mon for all Bashas’, Inc. employees and provided for differ-
ent pay for similar jobs based only on the store where the
employee worked. The proposed class here shares the alleged
discriminatory pay scales of Bashas’, Inc. The class definition
seeks to reach those Hispanic employees who suffered past
discrimination under these pay scales.

   [6] Finally, at oral argument, Bashas’, Inc. argued that the
difficulty in redressing the harm and calculating the various
pay disparities for the different employment positions pre-
cludes class certification. We disagree. We have previously
held that classes with far more complex remedies can seek
redress in the form of a class action. See, e.g., Staton, 327
F.3d at 953-57. The claimed difficulties in the calculations of
damages, as they affected the various class members, do not
preclude class certification.

                              IV.

   In this case, the Plaintiffs presented the district court with
extensive evidence showing Bashas’, Inc.’s discriminatory
pay practices commonly affected all members of the proposed
class. We conclude the district court abused its discretion in
failing to find commonality existed in the original class defi-
nition. Accordingly, we REVERSE the district court’s finding
that Plaintiffs’ originally proposed class lacked commonality
under Rule 23(a)(2) and REMAND for consideration of the
                   PARRA v. BASHAS’, INC.               9643
remaining class certification factors in accordance with this
opinion.